DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. U.S. Pub. No: 2019/0087772 Medina et al., was published on 3/21/2019.

1. An automated planogram anomaly detection system, (see Medina, ¶ 7), the system comprising:
a processor, (see Medina, ¶ 11); and
a computer-readable medium storing instructions, (see Medina, ¶ 11) that are operative upon
execution by the processor to:
receive a real time (RT) image of a shelf unit corresponding to at least a first portion of a planogram, (see Medina, ¶ 92-93);
detect, within the RT image, item boundaries for a plurality of items on the shelf unit and tag boundaries for a plurality of tags associated with the shelf unit, (see Medina, ¶ 74, 124, 130)(detecting barcode label edges and inventory item edges);
extract text from at least one tag of the plurality of tags, to produce extracted tag text, (see Medina, ¶ 77)(extracting text from labels);
extract attributes from at least one item of the plurality of items, to produce extracted item attributes, (see Medina, ¶ 61)(product size);
map the extracted item attributes with the extracted tag text, (see Medina, ¶ 71)(once an image has been captured as shown in box 400, it may be processed using initial post-processing, computer vision, neural network, machine learning, or deep learning techniques. For instance, important features may be extracted from the image using computer vision. The computer 40 may then apply neural network, machine learning or deep learning techniques to process the extracted features. The computer 40 can use this processed information to detect the location of items, labels, and barcodes);
detect, based at least on the map, a planogram anomaly; and based at least on detecting the planogram anomaly, generate a report identifying the planogram anomaly, (see Medina, ¶ 157-160)(empty shelves interface).

2. The system of claim 1 wherein the at least one item is located directly above the at least one tag, (see Medina, ¶ 79)(Using the locations of detected labels or barcodes, the computer 40 may determine where items are located on a shelf or in an aisle).

3. The system of claim 1 wherein the instructions are further operable to: perform an edge detection process on the RT image, (see Medina, ¶ 74).

4. The system of claim 3 wherein the edge detection process comprises a Canny edge detection process, (see Medina, ¶ 74).

5. The system of claim 1 wherein the instructions are further operable to: compare the RT image with a ground truth (GT) image to detect, within the RT image, anomalies, wherein the GT image corresponds to a second portion of the planogram, and wherein the second portion of the planogram overlaps the first portion of the planogram, (see Medina, ¶ 111) (RFID data may be combined with other data to form a multi-layer understanding of the placement and location of inventory items, i.e., using visual data to understand inventory arrangements, using RFID data to understand ranging and location).

6. The system of claim 5 wherein detecting, within the RT image, anomalies comprises detecting empty space on the shelf unit, (see Medina, ¶ 157-160)(empty shelves interface).

7. The system of claim 1 wherein extracting attributes from the at least one item comprises performing a convolutional neural network long short-term memory (CNN-LSTM) process, (see Medina, ¶ 111, 128)(neural network, machine learning, or deep learning techniques).

8. The system of claim 1 wherein detecting, based at least on the map, a planogram anomaly comprises determining a similarity metric, and wherein the similarity metric comprises a Jaccard similarity metric, (see Medina, ¶ 72)(variations of item images provided for training the computer system).

9. The system of claim 1 wherein detecting, based at least on the map, a planogram anomaly comprises determining a mismatch between the at least one tag and the at least one item, and wherein determining a mismatch between the at least one tag and the at least one item comprises determining whether the mismatch is a direct mismatch or an indirect mismatch, (see Medina, ¶ 109)(A display 1020 may provide the user 1050 with information about the scanning and imaging being performed, including progress updates, graphical information, alerts, errors, and the like).

15. The method of claim 10 wherein mapping the extracted item attributes with the extracted tag text comprises using an item dimension table, (see Medina, ¶ 130)(For example, using the locations of detected edges and contours, the processor 30 may determine where items are located on a shelf or in an aisle. Additionally, the processor 30 may use the locations of detected edges and contours to determine orientation by associating certain edge or contour patterns with certain orientations).

As per claims 10-14 and 16-18, these claims contain the same or similar features as claims 1-9 and 15 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2020/0302510 A1, U.S. 2020/0111053 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627